Title: To George Washington from Reuben Harvey, 17 April 1794
From: Harvey, Reuben
To: Washington, George


          
            Respected Friend
            Cork [Ireland] 17th April 1794
          
          I took this liberty last Month by way of Baltimore, And I am sorry that a similar cause
            for troubling thee has so soon occurr’d at Kinsale, where a fine Philadelphia Ship, the
            Molly Capt. Farrel, having put in the 3d Curr[en]t to procure Bread & Beef, has been
            detain’d by Lieut. Govr Brown, on suspicion that her valuable Cargoe of 450 pipes
            Brandy, 150 Casks of Wine & Vinegar, & other Articles, is the property of the
              Convention; Seven of her Crew were press’d & afterwards by
            threats & cajolings induced to enter, And the Master of the Molly is threaten’d with
            Jail unless he pays these Men what Money appears to be due them; The Brig Hannah &
            Cargoe have been orderd to proceed to Falmouth, & it is probable that the British
            Government will give the same orders respecting the Molly; I
            exceedingly regret that no Consul had been sent to Ireland when War commenced ’twixt
            Great Britain & France, as that Event alone must necessarily produce many instances
            wherein the interposition of a Native Consul would be wanted;
            Indeed it is surprizing that this Measure has been so long omitted. The Molly’s Cargoe is mark’d DM & consign’d to Daniel Marian Mercht
            at Newyork, The Ship belongs to Philip Care Mercht at Philadelphia, She carry’d 4500
            barrels of flour from Baltimore to Nants & Bordeaux last Summer: I shall not trouble thee farther on this Subject, but just to say that
            your Envoy at London never answer’d the letters I wrote him concerning the Hannah, which
            was not kind, as I had no other Motive therein than regard for America. With sincere regard I remain Thy affte. Friend
          
            Reuben Harvey
          
        